DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 06/22/2022.
The claim objections and the 35 U.S.C. 112 rejections are withdrawn per the amendment.
Claims 1-13 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Park (KR101687556 (B1) -the machine translation is attached) in view of Schneider (US Pub. No. 2018/0069494 A1).

As to Claim 1, Park in his teachings as shown in Fig.1-12 discloses a control system comprising a multi-motor converter (420) for controlled parallel operation of a number of EC (230a, 230b) motors (See [0021]), the respective rotor position of which being acquired without a sensor, where n ≥ 2, comprising:
a. at least one detector configured (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors with the aid of previously measured (E1, E2) phase currents IM1,..., IMn (See [0056]- [0061]);
b. a control and transformation controller (330, 340) configured to generate corresponding voltage variables and current variables in a d-q coordinate system (Vq, Vd; Iq, Id) with the aid of the determined rotor positions (Ɵ), the determined rotational speeds, and the theoretical rotor position and rotational speeds (Ɯr1, Ɯr2) for controlling the EC motors (See [0066]- [0076]);
c. a controller (350, 360) downstream of the control and transformation controller, the controller receiving the voltage variables and current variables generated by the control and transformation controller (330, 340) and configured to generate switching commands (Sic) therefrom for the multi-motor converter (420) in order to operate the EC motors (See [0077]- [0083]);
Although determining theoretical rotor position and rotational speeds with the aid of total current Iuvw is thought (The axis converter 310 receives the three-phase output currents ia1, ib1, and ic1 detected by the first output current detector E1, and converts the two-phase currents iα1 and iβ1 of the stationary coordinate system into a second phase. The three-phase output currents ia2, ib2 and ic2 detected by the output current detector E2 are input and converted into two-phase currents iα2 and iβ2 of the stationary coordinate system and the axis conversion unit 310 converts the two-phase current iα1, iβ1 of the stationary coordinate system into the two-phase current id1, iq1 of the rotary coordinate system, and rotates the two-phase current iα2, iβ2 of the stationary coordinate system. The two-phase currents id2 and iq2 of the coordinate system can be converted. The speed calculating unit 320 is based on the two-phase currents iα1 and iβ1 and the two-phase currents iα2 and iβ2 of the stationary coordinate system axially changed by the axis converter 310 to the rotor of the first motor 230a. The calculated position 1 and the calculated speed1, and the calculated position2 and the calculated speed2 for the rotor of the second motor 230b- See also [0057]-[0059], it doesn’t explicitly disclose:
determining a theoretical rotor position and rotational speeds determined from a the terminal voltage Uu,v,w 
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the theoretical rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 2, Park in view of Schneider discloses the control system according to claim 1, wherein the controller has a current-phase controller (controller 430 sets the flux current command value in accordance with the phase difference or the speed difference between the first motor 230a and the second motor 230b, and switches on the basis of the set flux current command value. The control signal can be output. As a result, the inverter 420 is controlled. – See [0083]).
As to Claim 3, Park in view of Schneider discloses the control system according to claim 1, wherein in that the controller has a d-q current controller (See [0076]).
As to Claim 4, Park in view of Schneider discloses the control system according to claim 1, wherein the at least one detector has at least one current/voltage detector (E1, E2) for the sensorless acquisition of the respective phase currents IM1,..., IMn of the n EC motors (See [0047]).
As to Claim 5, Park in view of Schneider discloses the control system according to claim 4, wherein the at least one detector (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (230a,230b) and wherein the detector (320) has estimators (320) for determining or estimating at least the rotor positions φM1,.... φMn and the respective rotational speed ƜMn1,..., ƜMn of the EC motors as well as an estimator for determining the theoretical rotor position φU and rotational speed ƜU determined from the total current luvw (See [0056]- [0061]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the theoretical rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 6, 8 and 10, Park in view Schneider discloses the control system according to claim 1, 2 and 3, wherein the control and transformation controller (350, 360) to transform at least the three- phase variables of rotor position φU (Ɵ) and total current luvw into a d-q current variable Id, q_actual in the space-vector representation for the controller (See [0056]-[0061]), and transform voltage variables Ud,q in the space-vector representation obtained by the current-phase controller into a three-phase voltage variable Uuvw and to convert this variable into direct-voltage switching signals (Sic) for the converter (420) by way of a pulse width modulation modulator (See [0046] and [0077]-[0081]), however, it doesn’t explicitly disclose the control and transformation by:
a Clarke- Park transformation
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that it is thought that the circuit arrangement 1 for the rotor-position-sensorless commutation of an EC motor in a stepless continuous process, i.e., from startup to stationary operation of the motor, wherein the circuit arrangement 1 for the acquisition of the terminal values of the motor is connected to said motor via a connection 2a, 2b. The circuit arrangement 1 comprises a respective Clarke-Park transformer 10 for the transformation of the corresponding terminal values (current and terminal voltage) into a d/q observer coordinate system rotating synchronously with the rotor of the motor (See also [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to include a Clarke- Park transformation as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 7, Park discloses the control system according claim 2, wherein the control and transformation controller has a stabilizing controller (Limiter) in order to provide voltage variables Ud, Uq with the d portion Ud determined from the rotor positions and rotational speeds of the EC motors as well as the q portion Uq determined from the rotational speed values Ɯtarget, ƜU for the current-phase controller (See [0067]- [0076]).
As to Claim 9, Park discloses the control system  according to claim 3, wherein the control and transformation controller (330,340) has a stabilizing controller (Limiter) in order to provide the current variables Id_TARGET, Iq_TARGET with the d portion Id_TARGET determined from the rotor positions and rotational speeds of the n motors as well as the q portion Iq_TARGET determined from the rotational speed values Ɯtarget, ƜU for the d- q current controller (See [0067]-[0076]).
As to Claim 11, Park discloses a method for operating and number (230a, 230b) of EC motors (See [0021]), where n ≥2, in parallel operation on a shared multi-motor converter (420) having a control system according to claim 1, with the following steps: 
a. acquiring the individual phase currents IM1,...IMn (E1, E2); 
b. determining (320) the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (See [0056]- [0061]);
c. generating and transmitting (330,340) current and/or voltage variables in a space-vector representation to the controller with the aid of the determined rotor positions (Ɵ) and the rotational (Ɯr1, Ɯr2) speeds (See [0066]- [0076]);
d. generating three-phase voltage variables (350) Uuvw from the current and/or voltage variables in the space-vector representation and transmission of same to a pulse width modulation modulator (See [0081]);
e. generating (360 output of 460) switching commands (Sic) from the voltage variables Uuvw for the multi-motor converter (420) by way of the pulse width modulation modulator in order to control operation of the n EC motors (See [0082]- [0083]).
Although, determining at least the rotor positions and rotational speeds of the EC motors and generating three-phase voltage variables Uuvw from the current and/or voltage variables in the space-vector representation as shown (See also [0056]- [0083]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors and 
generating three-phase voltage variables Uuvw from the current and/or voltage variables in the space-vector representation by way of a Clarke- Park transformation
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028]). Furthermore, it is also thought that the circuit arrangement 1 for the rotor-position-sensorless commutation of an EC motor in a stepless continuous process, i.e., from startup to stationary operation of the motor, wherein the circuit arrangement 1 for the acquisition of the terminal values of the motor is connected to said motor via a connection 2a, 2b. The circuit arrangement 1 comprises a respective Clarke-Park transformer 10 for the transformation of the corresponding terminal values (current and terminal voltage) into a d/q observer coordinate system rotating synchronously with the rotor of the motor (See also [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) and include a Clarke- Park transformation as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 12, Park discloses the control system according to claim 1, wherein the at least one detector (320) for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (See [0056]- [0061]), However, it doesn’t explicitly disclose:
determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors
Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).
As to Claim 13, Park in view of Schneider discloses the method according to claim 11, wherein the at least one detector for determining at least the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors (230a, 230b), and wherein the step of acquiring the individual phase currents IM1,..., IMn (E1, E2), and wherein the step of determining the rotor positions and totation speeds of the EC motors (See [0056]-[0083]), however, Park doesn’t explicitly disclose: the steps being aided by the terminal voltage Uu,v,w of the EC motors. Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See at least [0028]). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]).

Response to Arguments/Remarks
As to applicant’s arguments “… Claims 1-4, 7, and 9 stand rejected under 35 U.S.C. §102(b) as being anticipated by Park (KR101687556B1). Claims 5, 6, 8, and 10-13 stand rejected under 35 U.S.C. §103(a) as being unpatentable over Park in view of Schneider (U.S. Patent Publication No. 2018/0069494A1). The Applicant respectfully asserts that none of the references teach every element of the claims… Unlike Claim 1, Park only discloses controlling the speed of a selected motor of one of the motors. In particular, Park transfers an angle or speed difference of the two motors to the d-setpoint current component. Here, however, Park does not provide a figure that shows how this controller is constructed. In the existing figure, the controller is not shown and the system controls the d and q component of the current based only on the setpoint speed difference (cf. current command generator 330) …Notably, in Park the reference coordinate system of the machine to be controlled is changed depending on the speed difference or angle difference. As best understood from the limited disclosure, in selector 322 one of the two motors is selected and commutated on the basis of the respective coordinate system of the selected one of the two motors. Presumably this is done until the other motor (slave) drifts too much in speed or angle. Then the coordinate system is changed (master becomes slave and vice versa) …In sum, Park explicitly selects the d-part and the motor to be controlled. As a reference coordinate system for the commutation, one of the two machines and its angle is always selected to perform the transformations and to control the speed. Furthermore, the angle delta or the speed delta is formed accordingly. Park simply does not disclose determining a theoretical rotor position @U and rotational speed wU from a total current luvw and the terminal voltage Uu,v,w, nor does Park disclose generating corresponding voltage variables and current variables in a d-q coordinate system with the aid of the determined rotor positions, the determined rotational speeds, and the theoretical rotor position and rotational speed…Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw this rejection…”
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). In contrary to applicant’s argument, Park in his teachings among many things discloses by at least Fig.3 a controller for determining the rotor positions (Ɵ) and rotational speeds (Ɯr1, Ɯr2) of the EC motors with the aid of previously measured (E1, E2) phase currents of the EC motors (230a,230b) as shown by at least this figure and disclosed by [0056]- [0061]. However, what is not explicitly thought by Park is determining at least the rotor positions and rotational speeds of the EC motors aided by the terminal voltage Uu,v,w of the EC motors. Nonethless, Schneider in his teachings as shown by Fig.1-10 discloses that  it is possible to provide that the initial speed determination (initial value) from the EMF for the direct determination of the rotation frequency is carried out from the measured terminal voltages in a currentless motor (no active commutation). By means of an arctangent calculation, the rotor position is determined directly from the terminal voltages transformed into the system, and the rotation frequency is determined from the differentiation (time derivative) of said rotor position (See [0028]). This clearly reads on what is claimed by applicant and cures the deficiency of Park. Hence, the claims are addressed based on what is claimed not necessarily argued. Thus, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application to determine the rotor position and rotational speeds of the EC motors aided by the terminal voltages (EMF) as thought by Schneider within the teachings of Park in order to provide an alternative and improved method for sensorless commutation, in particular for sensorless sinusoidal commutation of EC synchronous machines, and to provide a device for carrying out such a method (See [0014]). Hence, the rejection of independent claim 1 and its respective dependent claims 2-13 in view of Schneider are maintained. In conclusion, applicant’s arguments filed on 06/22/2022 have been fully considered but they are not persuasive as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846